DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Response to Amendment
Claims 1-17 are pending.
Claims 1, 6 are amended.
Claims 16 and 17 are newly added claims.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenz (WO 03037728; Provided by Applicant) in view of Bangi (US 20170334628).
Regarding claim 1, Kuenz discloses A bottle-shaped container (21, Fig.4-6)  comprising: a neck portion (23, Fig. 4) ; a body portion (22, Fig. 4) ; and a base(32, Fig.4)  , wherein, the body portion has a first recess (30) having a first longitudinal length (30, Fig. 6)  and a second recess  (31) having a second longitudinal length (31, Fig. 6), wherein, a center of the first longitudinal length is aligned with a center of the second longitudinal length (the center of the first longitudinal length of 30 is aligned with the center of the second longitudinal length of 31 at an angle; Fig. 4-6), wherein the first longitudinal length is different than the second longitudinal length (Fig. 6) wherein each longitudinal end of the first recess is axially offset from each longitudinal end of the second recess by a predetermined amount. 
However, Kuenz does not explicitly disclose a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal.
Bangi is in the field of endeavor and discloses a container comprising a first recess (Fig. 3; element 134 on the left side) having first longitudinal length and a second recess ( Fig. 134 on the right side) having a second longitudinal length wherein a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuenz to incorporate a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal as taught by Bangi for aesthetic reason as well as ergonomics reasons such as improved gripability.

Regarding claim 2, Kuenz discloses the first recess (30) and the second recess (31) are symmetrically positioned in the body portion (Fig.4-6).

Regarding claim 3, Kuenz discloses a bottle-shaped container wherein the second longitudinal length that is slightly less than half of the first longitudinal length (Fig.6, the longitudinal length of recess 31 appears to be slightly less than half of the longitudinal length of 30).However, Kuenz does not explicitly discloses the second longitudinal length is half of the first longitudinal length. It would have been obvious to modify Kuenz wherein the second longitudinal length is half of the first longitudinal length, since such a modification would have involved a mere change in the size of a component. This is done for the purpose of having an improved gripping area in the bottle. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice1. Furthermore, it is noted that no criticality is disclosed for such measurement as para 26 recites “second recess is half the size of the first recess, although other sizes are conceivable such as one third, one quarter, or the like.”

Regarding claim 4, Kuenz discloses, a pour spout (24, Fig.4) that is arranged closer to the longitudinal center of the second recess (31) than the longitudinal center of the first recess (Fig.6, 30).

Regarding claim 5, Kuenz discloses the bottle-shaped container is one of glass and plastic (Page 6, Para 5 “[…] the plastic bottle 21[…]”).

Regarding claim 6, Kuenz discloses, A bottle-shaped container (21, Fig.4-6), comprising: a neck portion (23, Fig. 4) ; a body portion (22, Fig. 4) having: a front wall (Fig.4 ; The thin wall on the left side of sidewall 25) a back wall (Fig.4; The thin wall on the right side of sidewall 25) ; and side walls (Fig. 6; 25, 26) , wherein each side wall has a respective recess (30,31 ;Fig.4-6; Page 6, Para 4, Translated copy), the respective recesses of the side walls together defining a side grip to allow a user to grasp the bottle-shaped container from the side walls (Page 6, Para 4 “The smaller recessed grip 31 is designed to accommodate the thumb of the user, while the larger recessed grip 30 has space for the other fingers lying next to one another”), wherein respective longitudinal ends of each recess are axially offset from one another by a predetermined amount. 
However, Kuenz does not explicitly disclose each recess is longitudinally centered on the body portion, a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal.
Bangi is in the field of endeavor and discloses a container comprising a first recess (Fig. 3; element 134 on the left side) having first longitudinal length and a second recess ( Fig. 134 on the right side) having a second longitudinal length, each recess is longitudinally centered on the body portion (Fig. 3);  wherein a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuenz to incorporate each recess is longitudinally centered on the body portion, a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal as taught by Kuenz for aesthetic reason as well as ergonomics reasons such as improved gripability.

 Regarding claim 7, Kuenz discloses one side wall recess (31)  is configured for corresponding side wall recess at least four fingers to grip (Page 6, Para 4 “the larger recessed grip 30 has space for the other fingers lying next to one another.) and is double a size of a corresponding side wall recess (Fig. 6; the recess of 30 appears to be at least double the size of recess 31), which is configured for a thumb (Page 56, Para 5 “The smaller recessed grip 31 is designed to accommodate the thumb of the user” and enables grasping the bottle-shaped container in a specific way in which a shape of the bottle-shaped container lends itself.

Regarding claim 8, Kuenz discloses, the recesses (30, 31) of the side walls are oppositely positioned from each other (Fig.4-6).

Regarding claim 9, Kuenz discloses, the recesses (30, 31) of the side walls are symmetrically positioned (Fig.4-6).

Regarding claim 10, Kuenz discloses a bottle-shaped container wherein respective recesses of the side walls comprises a first recess (30) and a second recess (31) and wherein the second longitudinal length that is slightly less than half of the first longitudinal length (Fig.6, the longitudinal length of recess 31 appears to be slightly less than half of the longitudinal length of 30).  However, Kuenz does not explicitly discloses the second longitudinal length is half of the first longitudinal length. It would have been obvious to modify Kuenz wherein the second longitudinal length is half of the first longitudinal length, since such a modification would have involved a mere change in the size of a component. This is done for the purpose of having an improved gripping area in the bottle. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice2. Furthermore, it is noted that no criticality is disclosed for such measurement as para 26 recites “second recess is half the size of the first recess, although other sizes are conceivable such as one third, one quarter, or the like.”

Regarding claim 11, Kuenz discloses, the bottle-shaped container has a portion having two side walls, each side wall of the portion having different-sized recesses (30 and 31 are different in size, Fig.6, Page 6, Para 4, Translated Copy), the recesses of the side walls together defining a side grip to allow a user to grasp the bottle-shaped container from the side walls with fingers that correspond to the recesses (Page 6, Para 4).

Regarding claim 12 and 13, Kuenz does not explicitly discloses the second longitudinal length is one third or one quarter of the first longitudinal length respectively. It would have been obvious to modify Kuenz wherein the second longitudinal length is one third or one quarter the first longitudinal length respectively, since such a modification would have involved a mere change in the size of a component. This is done for the purpose of having an improved gripping area in the bottle. It will enable customers with different hand size to hold the bottle comfortably.  It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice3.Furthermore, it is noted that no criticality is disclosed for such measurement as para 26 recites “second recess is half the size of the first recess, although other sizes are conceivable such as one third, one quarter, or the like.”

Regarding claim 14, Kuenz- Bangi discloses a longitudinal center of the body portion is aligned with the center of the first longitudinal length and the center of the second longitudinal length (Bangi, Fig. 1).
Regarding claim 15, Kuenz discloses the pour spout (4) offset from an axis of the bottle is arranged closer to the longitudinal center of the second recess than the longitudinal center of the first recess (Fig. 6).
Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenz (WO 03037728; Provided by Applicant) in view of Young (US D073990).
Regarding claim 1, Regarding claim 1, Kuenz discloses A bottle-shaped container (21, Fig.4-6)  comprising: a neck portion (23, Fig. 4) ; a body portion (22, Fig. 4) ; and a base(32, Fig.4)  , wherein, the body portion has a first recess (30) having a first longitudinal length (30, Fig. 6)  and a second recess  (31) having a second longitudinal length (31, Fig. 6), wherein, a center of the first longitudinal length is aligned with a center of the second longitudinal length (the center of the first longitudinal length of 30 is aligned with the center of the second longitudinal length of 31 at an angle; Fig. 4-6), wherein the first longitudinal length is different than the second longitudinal length (Fig. 6) wherein each longitudinal end of the first recess is axially offset from each longitudinal end of the second recess by a predetermined amount. 
However, Kuenz does not explicitly disclose a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal.
Young is in the field of endeavor and discloses a container comprising a first recess (Fig. 3; element 134 on the left side) having first longitudinal length and a second recess ( See annotated fig. below) having a second longitudinal length wherein a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal (Fig. 1)4.

    PNG
    media_image1.png
    564
    309
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuenz to incorporate a center of the first longitudinal length is aligned with a center of the second longitudinal length at a same axial position such that a distance from the base to the center of the first longitudinal length and the center of the second longitudinal length are equal as taught by Young for aesthetic reasons.

Regarding claim 16, Kuenz-Young does not explicitly disclose the first recess and the second recess are rectangular.
Young is in the field of endeavor and disclose first and second recess being rectangular. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuenz to incorporate a first and second recess that are rectangular as taught by Young for aesthetic purposes. It is noted that there is no criticality found regarding the shape of the recess as the written description states “ The linear features form a rectangular recess; however, other shapes are conceivable including circles, ovals, and other polygons.”

Regarding claim 17, Kuenz-Young does not disclose the first and second recess are planar.
Young is in the fiend of endeavor and discloses, the first and the second recess are planer (See fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuenz to incorporate first and the second recess are planer as taught by Young for aesthetic purpose.  
Response to Arguments
Applicant' s amendments claims have overcome the previously applied 102(a)(1) and 103 rejections set forth in the Final Office Action mailed on 04/06/2022; accordingly, the previous grounds of rejection are withdrawn without prejudice. 
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Applicants argument pertain to the recess alignment is not persuasive because both prior arts Bangi and Young disclose recesses to have aligned center as claimed by the applicant. Once the center of Kuenz are aligned as taught by Bangi, the distance from base to the center of first and second recess would be the same and would also have an axial offset as the second recess is smaller than  the first recess.
Applicants argument that the difference is size of the two recess are not mere design choice in page 10 of the remark dated 07/06/2022 is not persuasive. The applicant fails to disclose as to how that specific limitation i.e. different recess sizes is critical to the invention since the recess can be of different sizes. Furthermore, Para 7 or 27 merely presents conclusionary statements and  does not explicitly states theses recess sizes are critical to the claimed invention. The Examiner respectfully requests the applicant to review the following disclosure from the provided written description:

    PNG
    media_image2.png
    83
    687
    media_image2.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         

/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.04(IV).
        2 See MPEP § 2144.04(IV).
        3 See MPEP § 2144.04(IV).
        4 See MPEP § 2125 (I)